OPINION
PAGE, Justice.
A jury found appellant Jeffrey Silvernail guilty of first-degree premeditated murder and second-degree intentional murder for the shooting death of Lori Roberts. The district court convicted Silvernail of first-degree premeditated murder and sentenced him to life imprisonment without the possibility of release. On appeal, Sil-vernail challenges his conviction on two grounds. First, he claims that the record contains insufficient evidence to sustain his conviction of first-degree premeditated murder because the State failed to prove beyond a reasonable doubt at trial that he murdered Roberts. Second, he argues that the court committed reversible error by locking the courtroom doors before the State began its closing argument, which violated the, public trial guarantees of the United States and Minnesota Constitutions. We affirm Silvernail’s conviction.
I.
Silvernail and Roberts were romantically involved and lived together in Roberts’ home. Several days before Roberts’ death, Silvernail discovered that Roberts had started an intimate relationship with *597J.B. Silvernail later sent the following text message to Roberts: “I am very upset. We need to have a serious and the truth talk about Gary.” Although Silvernail’s text message referred to someone named “Gary,” it included J.B.’s telephone number. Approximately 20 minutes later, Roberts sent a text message to J.B. stating that she “just told him!!” The following week, Silvernail informed his son and a coworker that he was moving out of Roberts’ home because his relationship with Roberts had ended.
The evidence presented at trial established the following timeline for the hours surrounding Roberts’ death on the morning of October 2, 2009. Roberts arrived at her job at 5:00 p.m. on the evening of October 1. While Roberts was at work, Silvernail packed his belongings at Roberts’ home. Roberts left work nearly 10 hours later, at approximately 3:00 a.m.; picked up her daughter; and then returned home. Between 6:00 a.m. and 6:20 a.m., two of Roberts’ neighbors saw Silver-nail’s vehicle in Roberts’ driveway. Silver-nail arrived at his job at 7:07 a.m., but then left at 8:30 a.m. to retrieve some of his belongings from Roberts’ home. Approximately 15 minutes after leaving work, Silvernail called 911 to report that he had found Roberts’ dead body in her home.
The police interviewed Silvernail that day. Silvernail told the police that Roberts had recently broken up with him “more or less on her lines” and that he was in the process of moving out. He further informed the police that he had left Roberts’ home shortly after Roberts returned from work that morning, which he estimated was at 2:30 a.m. or 3:00 a.m. When he returned at around 8:45 a.m., he was surprised to see that Roberts’ bedroom door was open. After seeing Roberts’ body and blood in the bedroom, he called 911. He admitted that he owned several firearms, all of which were kept in a locked closet on the upper level of Roberts’ home. Silver-nail later gave the police his clothes, consented to a search of his apartment, and allowed the police to take a sample of his DNA.
The county medical examiner conducted an autopsy of Roberts’ body and concluded that she died from two gunshot wounds: one in the neck and the other in the chest. The Minnesota Bureau of Criminal Apprehension (BCA) determined that Roberts was shot in the chest on the bed, and then shot a second time in the neck while she was on the floor at the foot of the bed. The police found two bullets in Roberts’ bedroom, but did not find the murder weapon or any shell casings. Crime scene investigators determined that both bullets recovered from the bedroom were fired from the same gun and could have been fired from a Hi-Point Compact 9mm pistol. At trial, the State introduced evidence that one of Silvernail’s firearms was a Hi-Point Compact 9mm pistol, which was missing and unaccounted for, and that Roberts’ injuries were consistent with Roberts having been shot by a Hi-Point Compact 9mm pistol.
The BCA examined the forensic evidence recovered from Roberts’ home. A DNA sample obtained from the blood-soaked T-shirt that Roberts wore on the night of the murder matched two or more males, but the predominant profile matched Silvernaü’s DNA. Other DNA evidence found in Roberts’ home was inconclusive. Crime scene investigators also seized and examined three computers from Roberts’ home. The BCA determined that Silvernail’s laptop, which the police found in the living room of Roberts’ home, was used between 4:02 a.m. and 4:14 a.m. on the morning of the murder to access an online-gaming website. A desktop com*598puter, which belonged to Roberts, was used at approximately the same time.
Although Silvernail initially denied having any knowledge of Roberts’ relationships with any other men, he admitted during a subsequent interview with the police that he learned of Roberts’ potential relationship with J.B. on September 26— the night he sent the text message telling Roberts that they needed to have a serious “truth talk.” Silvernail continued to deny, however, that he was present at Roberts’ home at 6:20 a.m. on the morning of the murder, when neighbors saw Silvernail’s vehicle in Roberts’ driveway.
The police arrested Silvernail after learning that the BCA had identified Roberts’ blood on the pants that Silvernail wore on the day of the murder. Following the arrest, Silvernail shared a “pod” with D.M. at the Wilkin County Jail. At Silver-nail’s trial, D.M. testified that Silvernail confessed to him. Silvernail told D.M. that Silvernail killed Roberts after he “got into a pissing match” with her on the morning of the murder. Silvernail also admitted that he left “the house in Doran and then he came back and that’s when he shot her.” Silvernail then “moved stuff’ around in Roberts’ home to make the murder look like a burglary. According to D.M., Silvernail was surprised that the police arrested him for the crime because no one had recovered the murder weapon or his tennis shoes, which were “[in] a sinking piece of concrete.” Silvernail also told D.M. that the missing murder weapon was in the Hudson River. D.M. thought that Silvernail confided in him because no one would believe “a convict’s story,” even though D.M. told Silvernail that he would not “keep [his] mouth shut.”
The jury found Silvernail guilty of both first-degree premeditated murder and second-degree intentional murder. The district court convicted Silvernail of first-degree premeditated murder and sentenced him to life imprisonment without the possibility of release. This appeal followed.
II.
The first question presented by this case is whether the State presented sufficient evidence that Silvernail, rather than an unidentified alternative perpetrator, caused Roberts’ death. See Minn. Stat. § 609.185(a)(1) (2012) (requiring the State to prove in a first-degree premeditated murder case that the defendant “cause[d] the death of a human being”). Silvernail’s suffieiency-of-the-evidence claim raises the broader question of the applicable standard for reviewing the sufficiency of the evidence when the State presents both direct and circumstantial evidence to obtain a conviction. Silvernail contends that the circumstantial-evidence standard applies whenever the State’s proof at trial depends in whole or in part on circumstantial evidence. The State disagrees. We need not resolve the parties’ dispute regarding the standard of review because, even under the more favorable standard proposed by Silvernail, the record contains sufficient evidence to support the jury’s verdict that Silvernail is guilty of first-degree premeditated murder. Cf. State v. Sanders, 775 N.W.2d 883, 888 (Minn.2009) (explaining that we did not need to decide which harmless error standard applied “because even under the more favorable constitutional harmless-error standard, Sanders was not prejudiced”).
Under the circumstantial-evidence standard, we apply a two-step analysis. State v. Ortega, 813 N.W.2d 86, 100 (Minn.2012). The first step is to identify the circumstances proved. State v. Andersen, 784 N.W.2d 320, 329 (Minn.2010). In identifying the circumstances proved, we defer “ ‘to the jury’s acceptance of the *599proof of these circumstances and rejection of evidence in the record that conflicted with the circumstances proved by the State.’ ” Id. (quoting State v. Stein, 776 N.W.2d 709, 718 (Minn.2010) (plurality opinion)). As with direct evidence, we “construe conflicting evidence in the light most favorable to the verdict and assume that the jury believéd the State’s witnesses and disbelieved the defense witnesses.” State v. Tscheu, 758 N.W.2d 849, 858 (Minn.2008). Stated differently, in determining the circumstances proved, we consider only those circumstances that are consistent with the verdict. State v. Hawes, 801 N.W.2d 659, 668-69 (Minn.2011). This is because the jury is in the best position to evaluate the credibility of the evidence even in cases based on circumstantial evidence. Id. at 670.
The second step is to “determine whether the circumstances proved are ‘consistent with guilt and inconsistent with any rational hypothesis except that of guilt.’ ” State v. Palmer, 803 N.W.2d 727, 733 (Minn.2011) (quoting Andersen, 784 N.W.2d at 330). We review the circumstantial evidence not as isolated facts, but as a whole. State v. Hurd, 819 N.W.2d 591, 599 (Minn.2012). We “ ‘examine independently the reasonableness of all inferences that might be drawn from the circumstances proved’; [including the] inferences consistent with a hypothesis other than guilt.” Andersen, 784 N.W.2d at 329 (quoting Stein, 776 N.W.2d at 716 (plurality opinion)). Under this second step, we must “determine whether the circumstances proved are ‘consistent with guilt and inconsistent with any rational hypothesis except that of guilt,’ not simply whether the inferences that point to guilt are reasonable.” Palmer, 803 N.W.2d at 733 (quoting Andersen, 784 N.W.2d at 330). We give “no deference to the fact finder’s choice between reasonable inferences.” Andersen, 784 N.W.2d at 329-30 (citation omitted) (internal quotation marks omitted).
Here, the circumstantial evidence is sufficient to support the jury’s verdict. The circumstances proved are these. The two bullets that killed Roberts were fired from the type of gun that Silvernail owned and kept in a locked closet in Roberts’ home. After the murder, the gun was missing from the closet. There was no evidence that the closet had been broken into. Sil-vernail was the only person who had a key to the closet. Silvernail’s laptop, which police found in Roberts’ living room, was used between 4:02 a.m. and 4:14 a.m. on the- morning of the murder. Roberts’ desktop computer was also used around the same time. Silvernail’s car was parked in Roberts’ driveway between 6:00 a.m. and 6:20 a.m. on the morning of the murder. The medical examiner determined that Roberts was murdered at or before 6:20 a.m. that day. Other than the murderer, Roberts and her disabled daughter were the only other persons present in Roberts’ home when the crime was committed. The predominant profile of the DNA sample taken from a blood-soaked shirt that Roberts wore on the night of the murder matched Silvernail’s DNA. Roberts’ blood was present on the pants that Silvernail wore on the day of the murder. And while Silvernail initially denied having any knowledge that Roberts was in a relationship with another man, he later admitted that he was aware of Roberts’ relationship with J.B.
One can reasonably infer from the medical examiner’s estimated time of death and Silvernail’s car being parked in Roberts’ driveway around the same time that Sil-vernail was in Roberts’ home at the time she died. It can also be inferred that Silvernail was not telling the truth when he denied being in Roberts’ home from *6002:30 a.m. to 8:45 a.m. on the morning she was murdered based on evidence that (1) Silvernail’s car was in Roberts’ driveway between 6:00 a.m. and 6:20 a.m. that morning, and (2) Silvernail’s computer, which was in Roberts’ home, was used between 4:02 a.m. and 4:14 a.m. that morning.
The only reasonable inference to be drawn from the evidence that Roberts was killed by the type of bullets that would have been fired from Silvernail’s gun, that the gun was kept in a locked closet in the house, that Silvernail was the only one who had a key to the closet, that the gun was missing immediately after the murder, and that there were no signs of forced entry into the closet where the gun was kept, is that Silvernail shot Roberts with his gun. From the fact that Silvernail’s gun was missing after the murder and never recovered, it can be inferred that Silvernail disposed of the gun after the murder to avoid detection. One can also infer from Silvernail’s untruthful statement about not knowing that Roberts was involved with another man that Silvernail had a motive to kill Roberts. Finally, the fact that Roberts’ blood was on Silvernail’s pants supports a reasonable inference that Silvernail was present when Roberts was shot, particularly because in his initial statements Silvernail claimed that he did not get near enough to Roberts’ body to get blood on his clothing. Viewing the evidence as a whole, the only reasonable inference to be drawn from the circumstances proved is that Silvernail killed Roberts.
At the same time, there are no reasonable inferences to be drawn from the circumstances proved that Roberts was killed by another individual. See Andersen, 784 N.W.2d at 329 (explaining that the court must “examine independently the reasonableness of all inferences that might be drawn from the circumstances proved”) (emphasis added) (citation omitted) (internal quotation marks omitted). Thus, the circumstances proved lead unerringly to the conclusion that the evidence in the record is sufficient to establish Silvernail’s guilt beyond a reasonable doubt.
III.
The second question presented by this case is whether the district court violated the public trial guarantees of the United States and Minnesota Constitutions by locking the courtroom doors during the State’s closing argument. Before the State’s closing argument, the court stated:
I will state for the spectators in the courtroom, as a courtesy to everyone who is involved, if you’re in the courtroom now, you’re in the courtroom until there’s a break. If you’re not in the courtroom now, which obviously they can’t hear me if they weren’t, they have to stay out until there is a break. Going in and out obviously creates some disruptions and distractions that — that we don’t want to have. So if you don’t feel that you can stay here until a break, then now is the time for you to step out.
Whether the district court violated Silvernail’s right to a public trial is a constitutional question that we review de novo. State v. Brown, 815 N.W.2d 609, 616 (Minn.2012). The Sixth Amendment to the United States Constitution and Article I, Section 6, of the Minnesota Constitution both provide that “the accused shall enjoy the right to a ... public trial.” U.S. Const, amend. VI; accord Minn. Const, art. I, § 6. The United States Supreme Court has explained that the Sixth Amendment right to a public trial is for “the benefit of the accused,” permitting the public to see that the defendant is “fairly dealt with and not unjustly condemned.” Waller v. Georgia, 467 U.S. 39, 46, 104 S.Ct. 2210, 81 L.Ed.2d 31 (1984) (citation *601omitted) (internal quotation marks omitted).
However, some courtroom closures are “too trivial to amount to a violation of the [Sixth] Amendment.” State v. Lindsey, 632 N.W.2d 652, 660 (Minn.2001) (alteration in original) (citation omitted) (internal quotation marks omitted). Recently, in Brown, we concluded that a district court’s decision to lock the courtroom doors during jury instructions did not violate a defendant’s right to a public trial. 815 N.W.2d at 618. In reaching that conclusion, we identified several factors, first articulated in Lindsey, indicating that the courtroom closure was too trivial to violate the defendant’s right to a public trial. Those factors included: (1) the courtroom was never cleared of all spectators; (2) the trial “remained open to the general public and the press”; (3) there was no period of the trial in which members of the general public were absent; and (4) neither the defendant, the defendant’s family or friends, nor any witnesses were improperly excluded from the trial. Id. at 617-18.
We reach the same conclusion here. First, the district court did not remove any spectators when it locked the courtroom doors before the State’s closing argument. To the contrary, the court expressly instructed the spectators who were present in the courtroom that they were entitled to stay. Second, the trial remained open to the public and any press that were already present in the courtroom. Third, the record does not contain any evidence that locking the courtroom doors denied any members of the public, Silvernail’s family or friends, or any witnesses access to the trial.
In fact, Brown is distinguishable only because the closure in this case occurred at a different stage of the criminal trial: the State’s closing argument rather than the reading of the jury instructions. That distinction, however, does not alter the constitutional analysis, particularly because the Lindsey factors point equally to the conclusion in both instances that the closures were trivial. See People v. Woodward, 4 Cal.4th 376, 14 Cal.Rptr.2d 434, 841 P.2d 954, 955, 959-60 (1992) (holding that the district court’s act of locking the courtroom doors and posting a “do not enter” sign outside the courtroom for approximately 90 minutes while the prosecutor completed his closing argument did not violate the defendant’s public-trial right). Indeed, appellant recognizes that our reasoning in Brown governs, but “respectfully disagrees” with that decision and “raises the [public-trial claim] here to preserve it for possible further review.”1 We therefore hold, based on Brown and our application of the Lindsey factors, that the district court did not violate Silvernail’s right to a public trial when it locked the courtroom doors during the State’s closing argument.2
*602rv.
For the foregoing reasons, we conclude that there is no reversible error in this case. Accordingly, we affirm Silvernail’s conviction of first-degree premeditated murder.
Affirmed.

. The dissent, despite its forceful tone, eventually concedes that Brown is binding and forecloses Silvernail's claim that the district court violated his right to a public trial. The dissent nevertheless contends that we should reconsider Brown and overrule it. We decline the dissent’s invitation. "[W]e are extremely reluctant to overrule our precedent under principles of stare decisis ” in the absence of a "compelling reason” to do so. State v. Hokanson, 821 N.W.2d 340, 350 (Minn.2012) (citation omitted) (internal quotation marks omitted). The dissent offers no compelling reason for us to reconsider Brown — a decision not yet a year old.


. Although the closure in this case occurred before we decided Brown, we repeat our admonitions that the “act of locking the courtroom doors” should be employed only "carefully and sparingly” and that "the better practice is for the trial court to expressly state on the record why the court is locking the courtroom doors” so that meaningful appellate review is possible. 815 N.W.2d at 618 *602(citation omitted) (internal quotation marks omitted).